                 Case 8:17-cr-00523-TDC Document 50 Filed 10/05/18 Page 1 of 3



@   JRB, USAO 2017R00698



                                 IN THE UNITED STATES DISTRICT COUR:];:                  OCT -5 AY                     •
                                     FOR THE DISTRICT OF MARYLAND                                                    10.48
                                                                                        -'.0
                                                                                                                rl

                                                                                                                ,ICE
     UNITED STATES OF AMERICA                                 *                          ,..1   I,; .• ~'   •   ELT
                                                              *                                                                ~
               v.                                             *      CRIMINAL     NO: TDC~I7-05ii,'                        Y
                                                              *
     FRANK CRAWFORD                    III,                   *      (Receipt of Child Pornography,
                                                              *      18 U.S.c. ~ 2252A(a)(2); Forfeiture,
                           Defendant                          *      18 U.S.c. ~ 2253)
                                                              *
                                                           *******
                                              SUPERSEDING      INFORMATION

                                                        COUNT ONE
                                               (Receipt of Child Pornography)

             The United States Attorney for the District of Maryland charges that:

             On or about May 4, 2017, in the District of Maryland and elsewhere, the defendant,

                                                 FRANK CRAWFORD          III,

    did knowingly receive child pornography and materials that contain child pornography, as

    defined in Title 18, United States Code, Section 2256(8), that had been, using any means and

    facility of interstate and foreign commerce, shipped and transported in and affecting interstate

    and foreign commerce by any means, including by computer.




    18 U.S.C.       S 2252A(a)(2)
             Case 8:17-cr-00523-TDC Document 50 Filed 10/05/18 Page 2 of 3



                                  FORFEITURE ALLEGATION

       The United States Attorney for the District of Maryland further finds that:

        I.       Pursuant to Title 18, United States Code, Section 2253, upon conviction of the

offense set forth in Count One of this Superseding Information, in violation of Title 18, United

States Code, Section 2252A, the defendant,

                                     FRANK eRA WFORD III,

shall forfeit to the United States of America:

                 a.     Any visual depiction described in Title 18, United States Code, Sections

2251 and 2252A, or any book, magazine, periodical, film, videotape, or other matter which

contains any such visual depiction, which was produced, transported, mailed, shipped, or

received in violation of Title 18, United States Code, Chapter 110;

                b.      Any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offenses; and

                c.      Any property, real or personal, used or intended to be used to commit or to

promote the commission of the offenses.

       2.        If, as a result of any act or omission of the defendant, any of the property

described above:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with, a third party;

                 c.     has been placed beyond the jurisdiction of the court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be divided

                        without difficulty,

                                                   2
            Case 8:17-cr-00523-TDC Document 50 Filed 10/05/18 Page 3 of 3



the United States of America, pursuant to Title 21, United States Code, Section 853(P), as

incorporated by Title 18, United States Code, Section 2253(b), shall be entitled to forfeiture of

substitute property.




18 U.S.c.   S 2253

                                              Ro~t \L.. )-IuA
                                              Robert K. Hur
                                                                         IC;&>
                                                                         I
                                              United States Attorney




Date: October   S-, 2018




                                                 3
